PARDEE, Circuit Judge
(after stating the facts as above). [1] The proceeding in this case, originating and carried to judgment be*787fore the referee, was a regular proceeding in bankruptcy under section 2, clause 7 of the Bankruptcy Raw, and within the meaning of section 25 regulating appeals in bankruptcy proceedings; and the judgment rendered was not “a judgment allowing or rejecting a debt or claim of five hundred dollars or over,” within clause 3 of said section 25, and was not an independent ground of appeal. See In re Whitener, 105 Fed. 180, 186, 44 C. C. A. 434, and Hutchison v. Otis, 190 U. S. 552, 556, 23 Sup. Ct. 778, 47 L. Ed. 1179, and cases there cited.
[2] In a petition to review a referee’s order in bankruptcy, affirmed in the District Court, the jurisdiction of the Circuit Court of Appeals is limited to the facts as found by the referee and in the trial court. Taking the facts as found and elaborated by the referee and forming the basis for the trial judge’s decision, we fully concur in the conclusion reached by the trial judge. The opinion of the referee, found in the record, elaborately and satisfactorily discusses all the questions in the case,.
It follows that the appeal in this case should he dismissed, and. the petition to superintend and revise be denied; and it is so ordered.